Porter, J.

delivered the opinion of the court.
. The plaintiff took out an injunction against Kelso and Jett the sheriff of the parish of Rapides, to prevent them selling on execution two slaves to which he sets up title. The execution issued on a judgment alleged to be obtained against one Middleton W. Kimball, under whom the plaintiff claims.
The petition alleges that Middleton W. Kimball sold the property to one Frederick Kimball, who afterwards conveyed it to Madame Deshautel, during the term of her natural life, and that the said Frederick, subsequent to this sale to Mrs. Deshautel, transferred to the petitioner the residuary right to the slaves sold to her.
The case was much contested, in the court below. The defendants seemed principally to rely for their defence on the right of Frederick Kimball having been conveyed to the *67wife of M. W. Kimball previous to tbe sale to tbe plaintiff; and that as community property it was responsible for community debts.
Before, however, they could offer this as a defence to the legal title, which the plaintiff showed to the property, it was necessary for them to establish the fact of their having, or those whom they represented having, a judgment against M. W. Kimball.
This they failed to do. They offered on the trial an extract from the office of the parish judge of Avoyelles, showing a judgment recorded there in favor of Campbell, Ritchie & Co. whose agents the defendants are ; but this was not the best evidence of which the case was susceptible — a copy of the judgment from the clerk of the court which rendered it should have been produced. That presented was the copy of a copy; of a copy too which had passed through the hands of the judgment creditor, or his agent, before it was recorded in the parish judge’s office, and consequently open to nearly every objection which can be made to secondary evidence.
On a whole view of the case, however, we think it a proper one for the exercise of the power vested in this tribunal by the 906th article of the Code of Practice.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed: And it is further ordered, adjudged and decreed, that this cause be remanded to the District Court for a new trial: the appellee paying the costs of this appeal.